Citation Nr: 0921008	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include as secondary to his 
service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to 
October 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.

It is noted that in March 2009, a claim for increased ankle 
ratings was received.  As this claim has not yet been 
adjudicated, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claim was previously denied in part because a 
right knee disability had not been diagnosed.  The Board 
previously remanded this issue to obtain records and to 
notify the Veteran of what was needed to reopen his 
previously denied claim.  The RO fully complied with the 
Board's remand instructions and treatment records through 
mid-October 2008 were obtained and associated with the 
Veteran's claims file.  

However, in February 2009, the Veteran's representative 
informed the Board that the Veteran had undergone a MRI of 
his right knee in January 2009 at the Little Rock, Arkansas 
VA Medical Center, and it was requested that the Board obtain 
this record prior to rendering a decision.  While the Board 
regrets the delay that will be caused by a remand, it is 
incumbent on the Board to obtain medical evidence that may 
support the Veteran's claim; furthermore, both the Veteran 
and his representative have urged that this record be 
obtained.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
October 2008 to the present; ensuring that 
the report of the January 2009 MRI 
conducted at the Little Rock, Arkansas VA 
Medical Center is included.

2.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



